248 U.S. 24 (1918)
LAY ET AL.
v.
LAY ET AL.
No. 633.
Supreme Court of United States.
Motion to dismiss or affirm submitted November 4, 1918.
Decided November 18, 1918.
ERROR TO THE SUPREME COURT OF THE STATE OF MISSISSIPPI.
Mr. Wm. H. Watkins, for defendants in error, submitted the motion.
*25 Mr. John C. Bryson, for plaintiffs in error, in opposition to the motion. Mr. Wm. I. McKay was also on the brief.
Memorandum for the court by THE CHIEF JUSTICE.
The right to a fund resulting from the payment of an appropriation by Congress to satisfy a judgment for the value of property taken during the Civil War is the issue here involved. The contestants are the heirs at law of the original claimant and persons holding under an assignment by her of all her right to the claim or fund. The court enforced the assignment.
Under the assumption that the claimant was prohibited by the law of the United States (§ 3477, Rev. Stats.) from making an assignment, the heirs at law prosecute error to correct the federal error thus assumed to have been committed. But the assumption indulged in as to the effect of the law of the United States is without merit. McGowan v. Parish, 237 U.S. 285, 294, and cases cited. This renders it unnecessary to consider whether, if the heirs at law were entitled to the fund, they would be liable to pay the full sum of the attorney's fee contracted for by the transferee and the duty to pay which the transferee and those in privity do not dispute.
Judgment affirmed.